Citation Nr: 0715232	
Decision Date: 05/22/07    Archive Date: 06/01/07

DOCKET NO.  94-12 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for cancer of the 
larynx secondary to exposure to ionizing radiation.

2.  Entitlement to service connection for cancer of the vocal 
chords secondary to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	David E. Tobias, Attorney at 
Law


WITNESSES AT HEARINGS ON APPEAL

Appellant and a friend



ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active service from February 1958 to January 
1960.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1993 rating decision of the 
New York, New York, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied entitlement to service 
connection for cancer of the larynx and vocal cords. 

In May 2001, the Board issued a decision that denied service 
connection for cancer of the larynx and cancer of the vocal 
cord as secondary exposure to ionizing radiation.  The 
veteran subsequently appealed this decision to the U. S. 
Court of Appeals for Veterans Claims (Court), which in April 
2003 vacated the Board decision and remanded the issues on 
appeal. 

The Board in turn remanded this claim to the agency of 
original jurisdiction (AOJ) in November 2003 and June 2005 
for development of evidence consistent with the Court's 
remand order.  The case has now returned for appellate 
consideration.


FINDINGS OF FACT

1.  The veteran served as an atomic weapons assembly 
technician between 1958 and 1960.

2.  The veteran was diagnosed with cancer of the larynx and 
vocal cord in 1989.  

3.  A dose estimate of 0.000 was obtained from the Army 
Dosimetry Center in January 2000.

4.  In April 2006, U.S. Army Center for Health Promotion and 
Preventive Medicine estimated that the upper-bound radiation 
dose estimate for the veteran was 5 rem per year during the 
time that he worked as an advanced weapon assemblyman.

5.  The competent evidence of record indicates that the 
veteran's cancer of the larynx and vocal cord are not 
attributable to exposure to ionizing radiation in service.


CONCLUSIONS OF LAW

1.  Cancer of the larynx was not incurred in or aggravated by 
service and may not be presumed to have been incurred 
therein, nor is it shown to be secondary to ionizing 
radiation exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.311 (2006).

2.  Cancer of the vocal cord was not incurred in or 
aggravated by service and may not be presumed to have been 
incurred therein, nor is it shown to be secondary to ionizing 
radiation exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.311 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The Board also notes that during the pendency of this appeal, 
on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

In the present case, the veteran's claim was received in 
December 1992, long before the enactment of the VCAA.  

A letter dated in February 1997 asked the veteran to provide 
information concerning his claimed exposure to radiation.  

A June 2004 letter explained the evidence necessary to 
support the veteran's claims.  It invited the veteran to 
submit evidence supportive of his claims.  The evidence of 
record was listed, and the veteran was told how VA would 
assist him in obtaining further evidence supportive of his 
claim.  

In April 2006 the veteran was told how VA establishes 
disability ratings and effective dates.

The Board finds that the content of the notice provided to 
the veteran fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  Not only has the veteran been provided with 
every opportunity to submit evidence and argument in support 
of his claim and to respond to VA notices, but the actions 
taken by VA have essentially cured the error in the timing of 
notice.  Further, the Board finds that the purpose behind the 
notice requirement has been satisfied because the veteran has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim. 

As the Federal Circuit Court has stated, it is not required 
"that VCAA notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F.3d at 
1333.  

Moreover, identified treatment records have been obtained and 
associated with the record.  VA examinations have been 
conducted.  Information has been obtained from the service 
department, and the case has been referred to the Director of 
C&P Service.  The veteran has been afforded the opportunity 
to testify before the undersigned and personnel at the RO, 
and the undersigned provided the veteran with the opportunity 
to submit additional evidence.  Neither the veteran nor his 
representative has identified any additional evidence or 
information which could be obtained to substantiate the 
claim.  The Board is also unaware of any such outstanding 
evidence or information.  Therefore, the Board is also 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.

For the foregoing reasons, it is not prejudicial to the 
veteran for the Board to proceed to finally decide this 
appeal.



Factual Background

A review of the claims folder discloses that the veteran 
served on active duty from February 1958 to January 1960.  A 
May 1959 letter of appreciation from the Headquarters of the 
Third Howitzer Battalion of the Eighteenth Artillery 
indicates that he served as an "advanced weapons assemblyman" 
in April 1959.  A June 1959 letter of recommendation from the 
commanding officer of Battery B of the Third Howitzer 
Battalion of the Eighteenth Artillery shows that the veteran 
served as chief of their advanced weapons section, "a job 
requiring high technical training and dealing with highly 
classified material."

Private medical records reflect that in the 1980's, the 
veteran complained of hoarseness.  A June 1985 treatment 
record from L.E.C., M.D. includes the physician's statement 
that on numerous occasions, he had observed that the 
veteran's health problems were due to and aggravated by 
excessive use of alcohol and smoking four packs of cigarettes 
a day.  The impression included cigarette abuse.  

Treatment records and examination reports from private care 
providers, dated in 1989 and 1990, show that the veteran 
presented for treatment with complaints of intermittent and 
progressive hoarseness.  He reported that he had been a 35-
pack-year cigarette smoker.  Examination revealed obvious 
hoarseness, a clear pharynx, a white, raised, hypopharynx, 
and a mass on the posterior half of his left true vocal cord.  
X-rays of the veteran's chest were normal.  Biopsy revealed a 
well-differentiated squamous cell carcinoma of his left true 
vocal cord.  In March 1989, the veteran underwent a direct 
laryngoscopy, a tracheostomy, and a left hemilaryngectomy 
with glottic reconstruction, and his postoperative course was 
essentially unremarkable.  The post-operative diagnoses were 
well-differentiated squamous cell carcinoma, large cell, 
focally keratinizing type, involving the left true vocal 
cord; mild cytologic atypism of the epithelium of the 
inferior larynx and left false vocal cord; and acute and 
chronic inflammation of the mucosa of his larynx.  The 
records and reports show that he continued to experience 
difficulties with hoarseness following surgery.

A VA examination report dated June 1993 shows that the 
veteran complained of persistent hoarseness, a decrease in 
voice volume and strength, and some shortness of breath on 
exertion.  He reported that he had been exposed to radiation 
in service.  On examination, the esophagus, thyroid, pharynx, 
nasopharynx, and hypopharynx appeared normal, but left hemi-
larynx showed removal of his vocal cords, there was a scar 
band where his true vocal cord would have been located, and 
there was a narrowing of the airway at the level of the vocal 
cord.  It was noted that he was unable to speak well.  The 
pertinent diagnoses were squamous cell cancer of the larynx; 
status-post hemilaryngectomy with excision of part of the 
thyroid cartilage; hoarseness and weak voice secondary to 
hemilaryngectomy; and laryngeal stenosis secondary to 
hemilaryngectomy.  Another examiner entered a diagnosis of 
radiation exposure in the service.

Letters from two private physicians dated in March 1993, 
February 1994, March 1994, and March 1996, indicate that the 
veteran was diagnosed with cancer of his larynx and vocal 
cords.  The letters reflect the physicians' opinion that 
there was the highest degree of probability, beyond any 
reasonable doubt, that the veteran's  military assignment and 
his subsequent contraction of laryngeal cancer were 
definitely related.  

During hearings held at the RO in February 1994 and September 
1996, the veteran essentially testified that he had been 
exposed to ionizing radiation when he had worked with nuclear 
weapons in service over a period of approximately eighteen 
months.  He said that he had worn a film badge and protective 
clothing while working with the weapons, but indicated that 
those measures had not been successful in protecting him from 
exposure.  He reported that a device used to measure 
radioactivity had been employed during his training and had 
shown high levels of radioactivity.  He testified that he had 
first learned that he had a tumor around 1986 or 1987 and 
that he had subsequently undergone surgery in 1989.  He 
maintained that the tumor was attributable to radiation 
exposure in service.  A friend testified that the veteran had 
first had problems with his voice in the early 1970s.

A December 1999 letter from Dr. C. reflects his desire to 
correct any previously held opinions or conclusions regarding 
the veteran's lifestyle.  He noted that the veteran had no 
substance abuse habits after service, and lived a well-
ordered, productive, responsible, and respected lifestyle.  
He urged that the denial of compensation should be 
reconsidered.

A January 2000 letter from the Program Manager of the Army 
Health Physics Program (at the Army Center for Health 
Promotion and Preventative Medicine) reflects that the 
veteran would not have exceeded the occupational dose limit 
of 5 rem per year while serving in the military.  A printout 
from the Army Radiation and Standards and Dosimetry 
Laboratory dated January 2000 reflects that the veteran was 
exposed to a radiation dose of 0.000 rem.

In October 2000, the Director for the VA Compensation and 
Pension (C&P) Service requested from the Under Secretary of 
Health a radiation dose estimate, to the extent feasible, 
based on all available methodologies, and an opinion, based 
on this estimate, whether the veteran's cancer of the larynx 
and vocal cord resulted from exposure to ionizing radiation 
in service.

In October 2000, the Chief Public Health and Environmental 
Officer responded to the C&P request.  This medical doctor 
indicated that it was not possible for her office to provide 
an independent dose estimate.  She noted that the Committee 
on Interagency Radiation Research and Policy Coordination 
(CIRRPC) Science Panel Report Number 6, 1988, did not provide 
screening doses for cancer of the larynx, and that the 
sensitivity of the larynx to radiation cancers appeared to be 
relatively low.  She concluded that, after considering the 
relevant factors, it was unlikely that the veteran's cancer 
of the larynx involving the vocal cord could be attributed to 
exposure to ionizing radiation in service.

In support of the his claim, the veteran subsequently 
submitted additional evidence including news paper articles, 
personnel records, and an atomic veteran morbidity study.  

In January 2000, the veteran testified before the undersigned 
at the RO.  He rendered extensive testimony on his belief 
that he was exposed to ionizing radiation during his work as 
a weapons assembly technician in service. He noted that he 
wore a film badge, protective clothing, worked in a 
subterranean room with no windows, and that he was not 
allowed to talk about his work or leave base.  He recalled 
that a Geiger counter in the work room sounded on several 
occasions, which suggested to him that he was exposed to 
radiation.  He acknowledged that he does not know for certain 
that he was exposed to radiation, as he was never told this, 
but that the circumstances of his work lead him to believe 
that he was in fact exposed to radiation.  He disputed the 
radiation dose estimate provided by the Army Dosimetry 
Center, which indicated that he was exposed to a radiation 
does of 0.000 rem, and he stated that this figure was 
essentially an impossibility.  He was advised throughout the 
hearing that he should attempt to obtain a dose estimate from 
an alternative source.  The undersigned stated that he would 
hold the case open an additional 60-days pending the receipt 
of any additional evidence.

In a May 2000 letter to the veteran, the U.S. Army Center for 
Health Promotion and Preventive Medicine noted that upon 
review of dosimetry records, it appeared that the veteran was 
enrolled in a personnel monitoring program and that he in a 
position that involved occupational exposure to ionizing 
radiation.  The letter notes that the results of the 
monitoring showed that over the entire monitoring period, the 
veteran received a total effective dose equivalent of .000 
rem.  The letter indicates that while the Army's search was 
unable to confirm that the veteran received an ionizing 
radiation dose sufficient to cause adverse health effects, it 
was not able to rule out that undocumented occupational 
radiation exposures might have occurred during the veteran's 
military service.  

In June 2004, the RO requested further information from the 
U.S. Army Ionizing Radiation Dosimetry Center.  It indicated 
that information for specific periods was required.  

In July 2005 and September 2005, the RO requested additional 
information from the Proponency Office for Preventive 
Medicine at Ft. Sam Houston.  The RO's request was forwarded 
to the U.S. Army Center for Health Promotion and Preventive 
Medicine in November 2005.  

In April 2006, that office responded, indicating that the 
periods at issue were not covered in the U.S. Army's 
Radiation Standards and Dosimetry Laboratory responses 
concerning the veteran.  It noted that dosimetry records 
probably did not exist for the specified periods, but that 
based on historical studies, the upper-bound radiation dose 
estimate for the veteran was 5 rem per year during the time 
that he worked as an advanced weapon assemblyman and was not 
provided individual radiation monitoring.  Specifically, the 
author indicated that for the period from June 1959 to 
January 1960, there were no additional radiation dosimetry 
records found for the veteran, and that such records were 
unlikely to be found.  She noted that during review of the 
veteran's full history of exposure covering the period of 
October 1958 to June 1959, Sunday, February 15, 1959 was not 
included and that the basis for the omission was that Sunday 
was not normally a work day and was typically used as a day 
for the exchange of film badges.  She concluded that the 
veteran's radiation dose for that day was almost certainly 
zero rem because the documented radiation dose for the four 
months prior and three months after February 15, 1959 was 
zero rem.  She stated that the radiation dose estimate for 
the veteran was developed based on previous correspondence 
indicating that he was an advanced weapon assemblyman.  She 
noted that if the veteran continued to work as an advanced 
weapon assemblyman during the time of specific emphasis, 
records indicated that the veteran's yearly occupational 
radiation dose would not have exceeded 5 rem per year during 
the time that the served as an advanced weapon assemblyman.  

In November 2006, the VA Chief Public Health and 
Environmental Hazards Officer conducted a radiation review 
pertaining to the veteran.  He noted that it had been 
estimated that the veteran had been occupationally exposed to 
a dose of ionizing radiation during military service of 5 rem 
per year, or an estimated 10 rem during his reported period 
of service from February 1958 to January 1960.  He stated 
that sensitivity of the larynx to radiation carcinogenesis 
appeared to be relatively low and that no significant excess 
of such cancers had been found in Japanese atomic bomb 
survivors or other populations exposed to doses in the range 
below 100 rads.  He indicated that a computer program from 
the National Institute for Occupational  
Safety and Health calculated probabilities of causation as 
5.85 percent and 4.90 percent, depending on whether the dose 
was entered as acute or chronic.  He opined that it was 
unlikely that the veteran's laryngeal and vocal chord cancer 
could be attributed to occupational exposure to ionizing 
radiation in service.

A November 2006 advisory opinion from the C&P service notes 
that the veteran's  cancer diagnosis was rendered 
approximately 30 years after his last exposure to ionizing 
radiation.  The author noted that the veteran, at the time of 
his diagnosis, was characterized as a 35-pack year cigarette 
smoker.  He also indicted that the Army, in April 2006, had 
estimated that the veteran had been occupationally exposed to 
a dose of ionizing radiation during service of 5 rem per 
year.  He related that the Undersecretary for Health had 
indicated that the sensitivity of the larynx to 
carcinogenesis appeared to be relatively low, and that the 
estimated likelihood that exposure to ionizing radiation was 
responsible for the laryngeal cancer was also low.  He 
concluded that, as a result of the medical opinion, there was 
no reasonable possibility that the veteran's laryngeal and 
vocal cord cancers were related to ionizing radiation 
exposure in service.

Analysis

As an initial matter, the Board notes that the veteran has 
not alleged that cancer was incurred in combat.  Therefore, 
the provisions of 38 U.S.C.A. § 1154(b) (West 2002) are not 
for application.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service. 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).

Service connection for malignant tumor may be granted if 
manifest within one year of separation from service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. § 3.307, 3.309 (2006).

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods.  Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997).  First, there are certain types of cancer 
that are presumptively service-connected when specific to 
radiation-exposed veterans.  38 U.S.C.A. § 1112(c); 38 C.F.R. 
§ 3.309(d).  Second, "radiogenic diseases" may be service 
connected pursuant to 38 C.F.R. § 3.311.  Third, service 
connection may be granted under 38 C.F.R. § 3.303(d) when it 
is established that the disease diagnosed after discharge was 
otherwise incurred during active service, including as a 
result of exposure to radiation.  See Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).

Our review reflects that it is not claimed that the veteran's 
tumors were manifest during service or within one year of 
separation from service.  In addition, there is no competent 
evidence of the disease processes during service or within 
one year of separation.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.  Rather, it is 
asserted that the veteran's tumors are attributable to 
radiation exposure.

Initially, the Board observes that laryngeal and vocal cord 
cancer are not presumptive disabilities under the provisions 
of 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d).

For purposes of 38 C.F.R. § 3.311(b), the Board notes that 
cancer of "any kind" is listed as a radiogenic disease for 
the purposes of this regulation.  See 38 C.F.R. § 
3.311(b)(2)(xxiv) (2006).  However, weighing the evidence of 
record the Board finds that the preponderance of the evidence 
is against service connection for cancer of the larynx and 
vocal cord based upon exposure to ionizing radiation.

The record shows that the veteran developed cancer of the 
larynx and vocal cord roughly 30 years after service 
separation.  Based on documented evidence from the veteran, 
the Center estimated that his exposure would not have 
exceeded the current Federal Radiation Protective Guides (or 
limits) for occupational workers of 5 rems per year during 
his service as an advanced weapons assemblyman.  The Army 
Radiation and Standards and Dosimetry Laboratory submitted to 
the VA the veteran's history of exposure to ionizing 
radiation during service.  The records indicate that from 
November 1958 to May 1959 his total exposure to gamma and 
neutron radiation was 0.000.  A causal relationship between 
the veteran's exposure to ionizing radiation and cancer of 
the larynx and vocal cord has not been established.  

The Chief Public Health and Environmental Officer indicated 
in October 2000 that it was unlikely that the veteran's 
cancer of the larynx involving the vocal cord could be 
attributed to exposure to ionizing radiation in service.  
This opinion took into account the circumstances and dates of 
the veteran's exposure, when the disease first became 
manifest, his age and family history, and his post service 
occupational history.

Moreover, further development resulted in a well reasoned and 
comprehensive response by the U.S. Army Center for Health 
Promotion and Preventive Medicine in April 2006.  The author 
stated that, based on the veteran's military occupational 
specialty of advanced weapons assemblyman, the veteran's 
yearly occupational radiation dose would not have exceeded 5 
rem per year.  The author also discussed the periods not 
previously addressed and offered opinions on the veteran's 
exposure at those times.

Based upon that information, as well as a comprehensive 
review of the record, the VA Chief Public Health and 
Environmental Officer concluded that it was unlikely that the 
veteran's laryngeal and vocal chord cancer could be 
attributed to occupational exposure to ionizing radiation in 
service.  This opinion also accounted for the circumstances 
and dates of the veteran's exposure, when the disease first 
became manifest, his age and family history, and his post 
service occupational history.

Although two private physicians have expressed beliefs that 
the veteran's cancer was due to radiation, their opinion is 
of diminished probative value.  We note that the veteran's 
private physicians gave no reasons or bases for their 
conclusions, and their opinions were not based on knowledge 
of the veteran's radiation dose estimate from the Army 
Dosimetry Center.  Nor do such opinions appear to be based on 
sound scientific evidence, such as observations, findings, or 
conclusions that are statically and epidemiologically valid, 
or consistent with current medical knowledge regarding the 
effects of ionizing radiation.  A mere statement of opinion, 
without more, does not provide an opportunity to explore the 
basis of the opinion.  See Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).

While the veteran strongly believes that there is a 
relationship between his occupational exposure to ionizing 
radiation in service and his post service cancer, he is not 
competent as a lay person to provide an opinion on medical 
causation and the Board may not accept unsupported lay 
speculation with regard to medical issues.  See Espiritu v. 
Derwinski, 2 Vet.App. 482 (1992); Moray v. Brown, 5 Vet.App. 
211 (1993).  Moreover, service connection may not be 
predicated on lay assertions of medical causation.  Lathan v. 
Brown, 7 Vet.App. 359, 365 (1995); Grottveitt v. Brown, 5 
Vet. App. 91, 93 (1993); Tirpak v. Derwinski, 2 Vet.App. 609, 
611 (1992).

Furthermore, although the veteran has been given the 
opportunity to obtain a dose estimate from an alternative 
source, a dose estimate from an alliterative source has not 
been submitted.  Therefore, in the absence of another 
estimated dose, the provisions of 38 CFR 3.311(a)(3) are not 
applicable.

At this time, the Board has not been presented with a dose 
estimate that is different than that provided by official 
sources.  The Board notes that there are several articles 
relating to radiation exposure of record.  These articles do 
not provide additional dose estimates for the veteran nor do 
they provide a link between the official dose estimate of 
record and his cancer.  See Wallin v. West, 11 Vet. App. 509 
(1998); Sacks v. West, 11 Vet. App. 314 (1998).

In view of the above, the Board finds the weight of the 
evidence is against the claim as the veteran's cancer of the 
larynx and vocal cord are not secondary to ionizing radiation 
in service, and this disease was not incurred in or 
aggravated by service or manifest within one year of 
separation.For the reasons discussed above, the evidence in 
this case is not so evenly balanced so as to allow 
application of the benefit of the doubt rule as required by 
law and VA regulations.  38 C.F.R. §§ 3.102 (2006).  Based 
upon the cumulative record, there is no reasonable 
possibility that the veteran's disease resulted from 
radiation exposure in service.  


ORDER

Entitlement to service connection for cancer of the larynx is 
denied.

Entitlement to service connection for cancer of the vocal 
cords is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


